DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5, 7-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulbul, US 7,099,580 A1 (Bulbul hereinafter), in view of Power et al., US 2018/0006894 A1 (Power hereinafter), and further in view of Gerstel, US 2007/0280265 A1 (Gerstel hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Bulbul discloses a method for obtaining a cross-domain link (For example, the transport network bridge 380 may provide network topology to devices such as client equipment coupled to the transport network. Multiple transport network bridges may be used, each configured for communications under different protocols so that a variety of devices may retrieve topology information from the data collection unit 302; see Bulbul, col. 14, lines 30-36), the method comprising:
sending, by a control device, a first message to a forwarding device in an internet protocol (IP) domain (As described in detail herein, the neighbor discovery process involves an initiating network element sending a neighbor discovery message along the network requesting a response from a network element operating at or above the initiating network element's hierarchy level; see Bulbul, col. 3, lines 20-30. Also see Bulbul, col. 4, lines 21-25. Also see col. 9, lines 54-57, “Communication between network elements on the transport network 120 and between a network element and a client external to transport network 120 may be performed over a network 148 such as an overlay IP network”), … wherein the first message is used to instruct the forwarding device to search for a device that is adjacent to the forwarding device and that is in an optical domain (In an exemplary embodiment of the invention, the neighbor discovery messaging is performed using a SONET overhead byte that is transmitted along with information on network 100 In an exemplary embodiment, the network transmits information using the SONET transmission standard; see Bulbul, col. 3, lines 34-39. Also see col. 2, lines 57-61, “Network elements 102, 104, 106 and 108 may be a variety of devices such as routers, switches, transport devices, optical amplifiers, add/drop multiplexers, transmitters, receivers, transceivers, end terminals, etc.”);
receiving, by the control device, a second message from an optical network element in the optical domain (A network element responding to an initial neighbor discovery message sends a responding neighbor discovery message; see Bulbul col. 4, lines 43-45. Also see col. 3, lines 54-57, “In an exemplary embodiment, network elements 102, 104, 106 and 108 use the JO byte in the SONET or SDH standard 55 to transmit the neighbor discovery message and responding neighbor discovery message”), … and the optical network element is the device that is adjacent to the forwarding device and that is in the optical domain (In an exemplary embodiment the initial neighbor discovery message is transmitted by network element 102A on fiber #1 as identified in FIG. SA, which may be a fiber dedicated to west-east communications. The next downstream network element 102B adjacent to the initiating network element 102A receives the neighbor discovery message; see Bulbul, col. 5, lines 21-27); 
Regarding claim 3, Bulbul discloses a method for obtaining a cross-domain link (For example, the transport network bridge 380 may provide network topology to devices such as client equipment coupled to the transport network. Multiple transport network bridges may be used, each configured for communications under different protocols so that a variety of devices may retrieve topology information from the data collection unit 302; see Bulbul, col. 14, lines 30-36), the method comprising:
receiving, by a forwarding device in an internet protocol (IP) domain (As described in detail herein, the neighbor discovery process involves an initiating network element sending a neighbor discovery message along the network requesting a response from a network element operating at or above the initiating network element's hierarchy level; see Bulbul, col. 3, lines 20-30. Also see Bulbul, col. 4, lines 21-25. Also see col. 9, lines 54-57, “Communication between network elements on the transport network 120 and between a network element and a client external to transport network 120 may be performed over a network 148 such as an overlay IP network”), a first message sent by … that is configured to obtain a cross-domain link (The neighbor discovery message may be sent by a network element in either direction along network 100. These two directions are often referred to as "east" and "west". In a ring topology, the two network directions may be referred to as clockwise and counter-clockwise. It is understood that the direction of network traffic may be defined using various terminology. The term "downstream" indicates the direction of the neighbor discovery message and the term "upstream" refers to a direction opposite to the neighbor discovery message; see Bulbul, col. 5, lines 10-19. Also see col. 14, lines 30-36, “the transport network bridge 380 may provide network topology to devices such as client equipment coupled to the transport network. Multiple transport network bridges may be used, each configured for communications under different protocols so that a variety of devices may retrieve topology information from the data collection unit 302”), wherein the first message is used to instruct the forwarding device to search for a device that is adjacent to the forwarding device and that is in an optical domain (In an exemplary embodiment of the invention, the neighbor discovery messaging is performed using a SONET overhead byte that is transmitted along with information on network 100 In an exemplary embodiment, the network transmits information using the SONET transmission standard; see Bulbul, col. 3, lines 34-39);
generating, by the forwarding device, a second message based on the first message (For example, if field F1 is assigned value 1, this indicates that the initiating network element is requesting a response from the nearest network element operating at hierarchy level one or higher. In an exemplary embodiment, a network element at a specific hierarchy level (e.g., level 1) may request a response from the nearest network element operating at or above the section level; see Bulbul, col. 4, lines 7-14), … and the second message is used to search the optical domain for the device that is adjacent to the forwarding device (In an exemplary embodiment the initial neighbor discovery message is transmitted by network element 102A on fiber #1 as identified in FIG. SA, which may be a fiber dedicated to west-east communications. The next downstream network element 102B adjacent to the initiating network element 102A receives the neighbor discovery message; see Bulbul, col. 5, lines 21-27); and
sending, by the forwarding device, the second message to the optical domain through broadcast (The gateway node object may be broadcast periodically (e.g., every minute) so that the multispan databases maintain the current status of the location of the nearest gateway network element; see Bulbul, col. 13, lines 38-41. Also see col. 8, lines 26-29, “The network element 300 may be any device in the optical communications network such as a router, switch, transport device, optical amplifier, add/drop multiplexer, transmitter, receiver, transceiver, etc.”).
Regarding claim 7, Bulbul discloses a control device for obtaining a cross-domain link (For example, the transport network bridge 380 may provide network topology to devices such as client equipment coupled to the transport network. Multiple transport network bridges may be used, each configured for communications under different protocols so that a variety of devices may retrieve topology information from the data collection unit 302; see Bulbul, col. 14, lines 30-36), the control device comprising:
a processor (Each module may be implemented by one or more processors in the network element 300 executing computer programs; see bulbul, col. 8, lines 51-53); and
a non-transitory computer-readable storage medium coupled to the processor and storing programming instructions for execution by the processor (To facilitate providing the network topology to clients, the network element 300 may include a transport network bridge 380 as shown in FIG. 12. The transport network bridge 380 may be implemented by a processor executing a computer program stored in memory accessible by the network element 300; see Bulbul, col. 13, lines 47-52), the programming instructions instruct the processor to:
send a first message to a forwarding device in an internet protocol (IP) domain (As described in detail herein, the neighbor discovery process involves an initiating network element sending a neighbor discovery message along the network requesting a response from a network element operating at or above the initiating network element's hierarchy level; see Bulbul, col. 3, lines 20-30. Also see Bulbul, col. 4, lines 21-25. Also see col. 9, lines 54-57, “Communication between network elements on the transport network 120 and between a network element and a client external to transport network 120 may be performed over a network 148 such as an overlay IP network”), … wherein the first message is used to instruct the forwarding device to search for a device that is adjacent to the forwarding device in the IP domain and that is in an optical domain (In an exemplary embodiment of the invention, the neighbor discovery messaging is performed using a SONET overhead byte that is transmitted along with information on network 100 In an exemplary embodiment, the network transmits information using the SONET transmission standard; see Bulbul, col. 3, lines 34-39. Also see col. 2, lines 57-61, “Network elements 102, 104, 106 and 108 may be a variety of devices such as routers, switches, transport devices, optical amplifiers, add/drop multiplexers, transmitters, receivers, transceivers, end terminals, etc.”);
receive a second message from an optical network element in the optical domain (A network element responding to an initial neighbor discovery message sends a responding neighbor discovery message; see Bulbul col. 4, lines 43-45. Also see col. 3, lines 54-57, “In an exemplary embodiment, network elements 102, 104, 106 and 108 use the JO byte in the SONET or SDH standard 55 to transmit the neighbor discovery message and responding neighbor discovery message”), …,  and the optical network element is the device that is adjacent to the forwarding device and that is in the optical domain (In an exemplary embodiment the initial neighbor discovery message is transmitted by network element 102A on fiber #1 as identified in FIG. SA, which may be a fiber dedicated to west-east communications. The next downstream network element 102B adjacent to the initiating network element 102A receives the neighbor discovery message; see Bulbul, col. 5, lines 21-27); 
Regarding claim 10, Bulbul discloses a forwarding device in an internet protocol (IP) domain (Communication between network elements on the transport network 120 and between a network element and a client external to transport network 120 may be performed over a network 148 such as an overlay IP network; see Bulbul, col. 9, lines 54-57), the forwarding device in the IP domain comprising:
a processor (Each module may be implemented by one or more processors in the network element 300 executing computer programs; see bulbul, col. 8, lines 51-53); and
a non-transitory computer-readable storage medium coupled to the processor and storing programming instructions for execution by the processor (To facilitate providing the network topology to clients, the network element 300 may include a transport network bridge 380 as shown in FIG. 12. The transport network bridge 380 may be implemented by a processor executing a computer program stored in memory accessible by the network element 300; see Bulbul, col. 13, lines 47-52), the programming instructions instruct the processor to:
receive a first message sent by … that is configured to obtain a cross-domain link (As described in detail herein, the neighbor discovery process involves an initiating network element sending a neighbor discovery message along the network requesting a response from a network element operating at or above the initiating network element's hierarchy level; see Bulbul, col. 3, lines 20-30. Also see col. 14, lines 30-36, “the transport network bridge 380 may provide network topology to devices such as client equipment coupled to the transport network. Multiple transport network bridges may be used, each configured for communications under different protocols so that a variety of devices may retrieve topology information from the data collection unit 302”), wherein the first message is used to instruct the forwarding device in the IP domain to search for a device that is adjacent to the forwarding device in the IP domain and that is in an optical domain (In an exemplary embodiment of the invention, the neighbor discovery messaging is performed using a SONET overhead byte that is transmitted along with information on network 100 In an exemplary embodiment, the network transmits information using the SONET transmission standard; see Bulbul, col. 3, lines 34-39. Also see col. 2, lines 57-61, “Network elements 102, 104, 106 and 108 may be a variety of devices such as routers, switches, transport devices, optical amplifiers, add/drop multiplexers, transmitters, receivers, transceivers, end terminals, etc.”); 
generating a second message based on the first message (For example, if field F1 is assigned value 1, this indicates that the initiating network element is requesting a response from the nearest network element operating at hierarchy level one or higher. In an exemplary embodiment, a network element at a specific hierarchy level (e.g., level 1) may request a response from the nearest network element operating at or above the section level; see Bulbul, col. 4, lines 7-14) … and the second message is used to search the optical domain for the device that is adjacent to the forwarding device in the IP domain (In an exemplary embodiment the initial neighbor discovery message is transmitted by network element 102A on fiber #1 as identified in FIG. SA, which may be a fiber dedicated to west-east communications. The next downstream network element 102B adjacent to the initiating network element 102A receives the neighbor discovery message; see Bulbul, col. 5, lines 21-27. Also see col.4, lines 21-26, “Field F3 (bytes 3-10) contains a network element identifier corresponding to the network element transmitting the neighbor discovery message. The network element identifier may be an address based on the Internet Protocol (IP) address or any other designator”); and
send the second message to the optical domain through broadcast (The gateway node object may be broadcast periodically (e.g., every minute) so that the multispan databases maintain the current status of the location of the nearest gateway network element; see Bulbul, col. 13, lines 38-41. Also see col. 8, lines 26-29, “The network element 300 may be any device in the optical communications network such as a router, switch, transport device, optical amplifier, add/drop multiplexer, transmitter, receiver, transceiver, etc.”).
Bulbul does not explicitly disclose the following features.
Regarding claim 1, via a control part in the IP domain of the control device … via a control part in the optical domain of the control device, wherein the second message comprises a first identifier, a second identifier, and a media access control (MAC) address of the forwarding device, the first identifier is used to identify the optical network element, the second identifier is used to identify a port that communicates with the forwarding device and that is on the optical network element, … obtaining, by the control device, the cross-domain link between the forwarding device and the optical network element based on the first identifier, the second identifier, and the MAC address of the forwarding device.
Regarding claim 3, a control part in the IP domain of a control device ... wherein the second message comprises a media access control (MAC) address of the forwarding device,
Regarding claim 7, via a control part in the IP domain of the control device … via a control part in the optical domain of the control device, wherein the second message comprises a first identifier, a second identifier, and a media access control (MAC) address of the forwarding device in the IP domain, the first identifier is used to identify the optical network element, the second identifier is used to identify a port that communicates with the forwarding device and that is on the optical network element, … and
obtain the cross-domain link between the optical network element and the forwarding device in the IP domain based on the first identifier, the second identifier, and the MAC address of the forwarding device.
Regarding claim 10, a control part in the IP domain of a control device, … wherein the second message comprises a media access control (MAC) address of the forwarding device in the IP domain. In the same field of endeavor (e.g., communication system) Power discloses a method for receiving device identification information via neighbor discovery protocol that comprises the following features.
Regarding claim 1, wherein the second message comprises a first identifier, a second identifier, and a media access control (MAC) address of the forwarding device, the first identifier is used to identify the optical network element, the second identifier is used to identify a port that communicates with the forwarding device and that is on the optical network element (Once a layer two link is established between two directly connected layer two devices (i.e., nodes), if both directly connected nodes use the LDDP protocol, then according to the LDDP protocol, each node sends out periodically, for example via a frame, to the other nodes to which it is directly connected, certain LLDP information. The LLDP information may include, for example, Chassis ID and port ID; see Power, paragraph [0036]. Also see paragraph [0035], “establishing a link over the network cable includes establishing a layer two link. "Layer two" here refers to layer two of the Open Systems Interconnection (OSI) model of network communication, where layer two of the OSI model is the data link layer” and paragraph [0035], “The node at the other end of the layer two link may respond with an acknowledgement and/or a similar message”), … obtaining, by the control device, the cross-domain link between the forwarding device and the optical network element based on the first identifier, the second identifier, and the MAC address of the forwarding device (Control unit 317 is configured to establish a link over the network cable; to receive, at a first endpoint of the network cable, at least identifying information via a neighbor discovery protocol; and to decode the identifying information. The identifying information includes identification of a first network device to which a second endpoint of the network cable is connected; see Power, paragraph [0026]. Also see paragraph [0012], “As shown in FIG. 1, network 130 can include one or more network nodes 120 that interconnect multiple computing devices no, and connect computing devices no to external network 140, e.g., the Internet or an intranet”. Also see paragraph [0027], “In some examples, the network cable is a fiber optic cable. In other various examples, the network cable may be a coaxial cable, twisted pair cable, power cable, or any other any suitable cable”).
Regarding claim 3, wherein the second message comprises a media access control (MAC) address of the forwarding device (Once a layer two link is established between two directly connected layer two devices (i.e., nodes), if both directly connected nodes use the LDDP protocol, then according to the LDDP protocol, each node sends out periodically, for example via a frame, to the other nodes to which it is directly connected, certain LLDP information. The LLDP information may include, for example, Chassis ID and port ID; see Power, paragraph [0036]. Also see paragraph [0035], “establishing a link over the network cable includes establishing a layer two link. "Layer two" here refers to layer two of the Open Systems Interconnection (OSI) model of network communication, where layer two of the OSI model is the data link layer” and paragraph [0035], “The node at the other end of the layer two link may respond with an acknowledgement and/or a similar message”),
Regarding claim 7, wherein the second message comprises a first identifier, a second identifier, and a media access control (MAC) address of the forwarding device in the IP domain, the first identifier is used to identify the optical network element, the second identifier is used to identify a port that communicates with the forwarding device and that is on the optical network element (Once a layer two link is established between two directly connected layer two devices (i.e., nodes), if both directly connected nodes use the LDDP protocol, then according to the LDDP protocol, each node sends out periodically, for example via a frame, to the other nodes to which it is directly connected, certain LLDP information. The LLDP information may include, for example, Chassis ID and port ID; see Power, paragraph [0036]. Also see paragraph [0035], “establishing a link over the network cable includes establishing a layer two link. "Layer two" here refers to layer two of the Open Systems Interconnection (OSI) model of network communication, where layer two of the OSI model is the data link layer” and paragraph [0035], “The node at the other end of the layer two link may respond with an acknowledgement and/or a similar message”), … and
obtain the cross-domain link between the optical network element and the forwarding device in the IP domain based on the first identifier, the second identifier, and the MAC address of the forwarding device (Control unit 317 is configured to establish a link over the network cable; to receive, at a first endpoint of the network cable, at least identifying information via a neighbor discovery protocol; and to decode the identifying information. The identifying information includes identification of a first network device to which a second endpoint of the network cable is connected; see Power, paragraph [0026]. Also see paragraph [0012], “As shown in FIG. 1, network 130 can include one or more network nodes 120 that interconnect multiple computing devices no, and connect computing devices no to external network 140, e.g., the Internet or an intranet”. Also see paragraph [0027], “In some examples, the network cable is a fiber optic cable. In other various examples, the network cable may be a coaxial cable, twisted pair cable, power cable, or any other any suitable cable”).
Regarding claim 10, wherein the second message comprises a media access control (MAC) address of the forwarding device in the IP domain (Once a layer two link is established between two directly connected layer two devices (i.e., nodes), if both directly connected nodes use the LDDP protocol, then according to the LDDP protocol, each node sends out periodically, for example via a frame, to the other nodes to which it is directly connected, certain LLDP information. The LLDP information may include, for example, Chassis ID and port ID; see Power, paragraph [0036]. Also see paragraph [0035], “establishing a link over the network cable includes establishing a layer two link. "Layer two" here refers to layer two of the Open Systems Interconnection (OSI) model of network communication, where layer two of the OSI model is the data link layer” and paragraph [0035], “The node at the other end of the layer two link may respond with an acknowledgement and/or a similar message”),
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Power regarding receiving device identification information via neighbor discovery protocol into the method related to communicating topology information of Bulbul. The motivation to do so is to ensure that links connect to the correct device on the correct port (see Power, abstract and paragraph [0001]).
Bulbul and Power does not explicitly disclose the following features.
Regarding claim 1, via a control part in the IP domain of the control device … via a control part in the optical domain of the control device,
Regarding claim 3, a control part in the IP domain of a control device
Regarding claim 7, via a control part in the IP domain of the control device … via a control part in the optical domain of the control device,
Regarding claim 10, a control part in the IP domain of a control device.
In the same field of endeavor (e.g., communication system) Gerstel discloses a method for maintaining both an optical and an IP management domain in a network architecture where optical management functions reside on an IP network device that comprises the following features.
Regarding claim 1, via a control part in the IP domain of the control device (As indicated at 808, when NOC 118 discovers the autodiscovery sequence, it reports to router 106 the code it detected at the interface, preferably with a message over LMP. In response to the message, router 106 reports back to NOC 118 with a message that is again preferably over LMP as indicated at 810. As indicated 812, the message from the NOC 118 to router 106 and the message from router 106 to NOC 118 initiate certain action that each side needs to take to begin normal operations. At 814, data is transferred between the IP-optical domain; see Gerstel, paragraph [0064]. Also see paragraph [0023], “A network management center (NOC) 108 resides on the IP network control plane, which is illustrated by network cloud 109, to manage IP network 102”) … via a control part in the optical domain of the control device (As indicated at 808, when NOC 118 discovers the autodiscovery sequence, it reports to router 106 the code it detected at the interface, preferably with a message over LMP. In response to the message, router 106 reports back to NOC 118 with a message that is again preferably over LMP as indicated at 810. As indicated 812, the message from the NOC 118 to router 106 and the message from router 106 to NOC 118 initiate certain action that each side needs to take to begin normal operations. At 814, data is transferred between the IP-optical domain; see Gerstel, paragraph [0064]. Also see paragraph [0027], “Optical network 104 further includes an optical network operations center (NOC) 118 that resides on an optical network control plane 120 to manage optical network 104. Optical network control plane 120 is represented by a network cloud”),
Regarding claim 3, a control part in the IP domain of a control device (As indicated at 808, when NOC 118 discovers the autodiscovery sequence, it reports to router 106 the code it detected at the interface, preferably with a message over LMP. In response to the message, router 106 reports back to NOC 118 with a message that is again preferably over LMP as indicated at 810. As indicated 812, the message from the NOC 118 to router 106 and the message from router 106 to NOC 118 initiate certain action that each side needs to take to begin normal operations. At 814, data is transferred between the IP-optical domain; see Gerstel, paragraph [0064]. Also see paragraph [0023], “A network management center (NOC) 108 resides on the IP network control plane, which is illustrated by network cloud 109, to manage IP network 102”)
Regarding claim 7, via a control part in the IP domain of the control device (As indicated at 808, when NOC 118 discovers the autodiscovery sequence, it reports to router 106 the code it detected at the interface, preferably with a message over LMP. In response to the message, router 106 reports back to NOC 118 with a message that is again preferably over LMP as indicated at 810. As indicated 812, the message from the NOC 118 to router 106 and the message from router 106 to NOC 118 initiate certain action that each side needs to take to begin normal operations. At 814, data is transferred between the IP-optical domain; see Gerstel, paragraph [0064]. Also see paragraph [0023], “A network management center (NOC) 108 resides on the IP network control plane, which is illustrated by network cloud 109, to manage IP network 102”) … via a control part in the optical domain of the control device (As indicated at 808, when NOC 118 discovers the autodiscovery sequence, it reports to router 106 the code it detected at the interface, preferably with a message over LMP. In response to the message, router 106 reports back to NOC 118 with a message that is again preferably over LMP as indicated at 810. As indicated 812, the message from the NOC 118 to router 106 and the message from router 106 to NOC 118 initiate certain action that each side needs to take to begin normal operations. At 814, data is transferred between the IP-optical domain; see Gerstel, paragraph [0064]. Also see paragraph [0027], “Optical network 104 further includes an optical network operations center (NOC) 118 that resides on an optical network control plane 120 to manage optical network 104. Optical network control plane 120 is represented by a network cloud”),
Regarding claim 10, a control part in the IP domain of a control device (As indicated at 808, when NOC 118 discovers the autodiscovery sequence, it reports to router 106 the code it detected at the interface, preferably with a message over LMP. In response to the message, router 106 reports back to NOC 118 with a message that is again preferably over LMP as indicated at 810. As indicated 812, the message from the NOC 118 to router 106 and the message from router 106 to NOC 118 initiate certain action that each side needs to take to begin normal operations. At 814, data is transferred between the IP-optical domain; see Gerstel, paragraph [0064]. Also see paragraph [0023], “A network management center (NOC) 108 resides on the IP network control plane, which is illustrated by network cloud 109, to manage IP network 102”)
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Gerstel regarding maintaining both an optical and an IP management domain in a network architecture where optical management functions reside on an IP network device into the method related to communicating topology information of Bulbul and Power. The motivation to do so is to allow network management systems to adopt IP-optical networks without changing the organizational structure or the manner in which the organization operates (see Gerstel, paragraphs [0002] and [0010]).
Regarding claims 5 and 12, Bulbul further discloses wherein the second message is a neighbor discovery protocol (NDP) message (As described in detail herein, the neighbor discovery process involves an initiating network element sending a neighbor discovery message along the network requesting a response from a network element operating at or above the initiating network element's hierarchy level; see Bulbul, col. 3, lines 20-25).
Regarding claims 2, 4, 8 and 11, Bulbul and Gerstel does not explicitly disclose the following features.
Regarding claim 2, wherein the obtaining, by the control device, of the cross-domain link between the forwarding device and the optical network element based on the first identifier, the second identifier, and the MAC address of the forwarding device comprises:
obtaining, by the control device, a correspondence based on the first identifier, the second identifier, and the MAC address of the forwarding device, wherein the correspondence is used to indicate the cross-domain link between the forwarding device and the optical network element, and the correspondence comprises the first identifier, the second identifier, and the MAC address of the forwarding device.
Regarding claim 4, wherein the second message is a link layer discovery protocol (LLDP) message.
Regarding claim 8, wherein the programming instructions instruct the processor to: obtain a correspondence based on the first identifier, the second identifier, and the MAC address of the forwarding device in the IP domain, the correspondence is used to indicate the cross-domain link between the optical network element and the forwarding device in the IP domain, and the correspondence comprises the first identifier, the second identifier, and the MAC address of the forwarding device in the IP domain.
Regarding claim 11, wherein the second message is a link layer discovery protocol (LLDP) message.
In the same field of endeavor (e.g., communication system) Power discloses a method for receiving device identification information via neighbor discovery protocol that comprises the following features.
Regarding claim 2, wherein the obtaining, by the control device, of the cross-domain link between the forwarding device and the optical network element based on the first identifier, the second identifier, and the MAC address of the forwarding device (Control unit 317 is configured to establish a link over the network cable; to receive, at a first endpoint of the network cable, at least identifying information via a neighbor discovery protocol; and to decode the identifying information. The identifying information includes identification of a first network device to which a second endpoint of the network cable is connected; see Power, paragraph [0026]. Also see paragraph [0012], “As shown in FIG. 1, network 130 can include one or more network nodes 120 that interconnect multiple computing devices no, and connect computing devices no to external network 140, e.g., the Internet or an intranet”. Also see paragraph [0027], “In some examples, the network cable is a fiber optic cable. In other various examples, the network cable may be a coaxial cable, twisted pair cable, power cable, or any other any suitable cable”) comprises:
obtaining, by the control device, a correspondence based on the first identifier, the second identifier, and the MAC address of the forwarding device (The control unit is also configured to receive, at a first endpoint of the network cable, at least identifying information via a neighbor discovery protocol. The identifying information includes identification of a device to which a second endpoint of the network cable is connected. The control unit is also configured to decode the identifying information; see Power, paragraph [0010]), wherein the correspondence is used to indicate the cross-domain link between the forwarding device and the optical network element (In some examples, network cable 514 and some or all of the other cables in data center 513 are optical fiber cables. In other examples, network cable 514 and other cables in data center 513 may include suitable cables other than optical fiber cables, such as coaxial cables, twisted pair cables, power cables, and/or the like; see Power, paragraph [0046]), and the correspondence comprises the first identifier, the second identifier, and the MAC address of the forwarding device (In some examples, the identifying information further includes information regarding the physical interfacing of the remote device 518 to portable handheld computing device 510. After receiving the identifying information, portable handheld device 510 decodes the identifying information; see Power, paragraph [0040]).
Regarding claim 4, wherein the second message is a link layer discovery protocol (LLDP) message (In some examples, the neighbor discovery protocol is Link Layer Discovery Protocol (LLDP), Link Layer Topology Discovery (LLTD); see Power, paragraph [0028]).
Regarding claim 8, wherein the programming instructions instruct the processor to: obtain a correspondence based on the first identifier, the second identifier, and the MAC address of the forwarding device in the IP domain (Control unit 317 is configured to establish a link over the network cable; to receive, at a first endpoint of the network cable, at least identifying information via a neighbor discovery protocol; and to decode the identifying information. The identifying information includes identification of a first network device to which a second endpoint of the network cable is connected; see Power, paragraph [0026]. Also see paragraph [0012], “As shown in FIG. 1, network 130 can include one or more network nodes 120 that interconnect multiple computing devices no, and connect computing devices no to external network 140, e.g., the Internet or an intranet”. Also see paragraph [0027], “In some examples, the network cable is a fiber optic cable. In other various examples, the network cable may be a coaxial cable, twisted pair cable, power cable, or any other any suitable cable”), the correspondence is used to indicate the cross-domain link between the optical network element and the forwarding device in the IP domain (The control unit is also configured to receive, at a first endpoint of the network cable, at least identifying information via a neighbor discovery protocol. The identifying information includes identification of a device to which a second endpoint of the network cable is connected. The control unit is also configured to decode the identifying information; see Power, paragraph [0010]. Also see paragraph [0012], “As shown in FIG. 1, network 130 can include one or more network nodes 120 that interconnect multiple computing devices no, and connect computing devices no to external network 140, e.g., the Internet or an intranet”), and the correspondence comprises the first identifier, the second identifier, and the MAC address of the forwarding device in the IP domain (In some examples, the identifying information further includes information regarding the physical interfacing of the remote device 518 to portable handheld computing device 510. After receiving the identifying information, portable handheld device 510 decodes the identifying information; see Power, paragraph [0040]).
Regarding claim 11, wherein the second message is a link layer discovery protocol (LLDP) message (In some examples, the neighbor discovery protocol is Link Layer Discovery Protocol (LLDP), Link Layer Topology Discovery (LLTD); see Power, paragraph [0028]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Power regarding receiving device identification information via neighbor discovery protocol into the method related to communicating topology information of Bulbul and Gerstel. The motivation to do so is to ensure that links connect to the correct device on the correct port (see Power, abstract and paragraph [0001]).

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulbul, US 7,099,580 A1 (Bulbul hereinafter), in view of Power et al., US 2018/0006894 A1 (Power hereinafter) and further in view of Gerstel, US 2007/0280265 A1 (Gerstel hereinafter), as applied to the claims above and further in view of Wang et al., US 2013/0268686 A1 (Wang hereinafter).
Here is how the references teach the claims.
Regarding claims 6 and 13, Bulbul, Power and Gerstel disclose the method according to claim 3 and the forwarding device in IP domain according to claim 7. Bulbul, Power and Gerstel do not explicitly disclose wherein the second message is a network topology discovery protocol (NTDP) message. In the same field of endeavor (e.g., communication system) Wang discloses a method for executing a neighbor discovery and a topology collection protocol upon connection establishment between an OpenFlow controller and an OpenFlow switch that comprises wherein the second message is a network topology discovery protocol (NTDP) message (The neighbor discovery protocol may be a Link Layer Discovery Protocol (LLDP) or an Intermediate System To Intermediate System (ISIS) Protocol, and the topology collection protocol may be a OpenFlow Discovery Protocol (OFDP) or a Neighbor Topology Discovery Protocol (NTDP); see Wang, paragraph [0079]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Wang regarding executing a neighbor discovery and a topology collection protocol upon connection establishment between an OpenFlow controller and an OpenFlow switch into the method related to communicating topology information of Bulbul, Power and Gerstel. The motivation to do so is to efficiently establishing connection between the OpenFlow Switch and OpenFlow controller (see Wang, abstract and paragraph [0004]).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 05/06/2022. Claims 1-13 are currently pending.

Response to Arguments
Applicant’s arguments filed in 05/06/2022, regarding claims 1-13 have been fully considered but they are moot in view of the new ground (s) of rejection. Newly found prior art Gerstel discloses the amended features in combination with Bulbul and Power as discussed in the office action above.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 05/24/2022